STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

LELA HERRINGTON, JOY NO. 2022 CW 0209
HERRINGTON PETERS, LISA

HERRINGTON SMITH, CHRISTY

HERRINGTON, AND LAURA

HERRINGTON

VERSUS

UNION PACIFIC RAILROAD

COMPANY, JARED BABIN, CARRON

A. BOURGEOIS, PAUL D. REED, JUNE 06, 2022
ABC INSURANCE COMPANY, AND

XYZ COMPANY

 

In Re: Lela Herrington, Joy Herrington Peters, Lisa
Herrington Smith, Cristy Herrington and Laura
Herrington, applying for supervisory writs, 18th
Judicial District Court, Parish of Iberville, No.
076304.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, Ju.

WRIT GRANTED WITH ORDER. The district court’s November 30,
2021 judgment is a final, appealable judgment. See La. Code
Civ. P. art. 1915. Thus, the writ application is granted for
the limited purpose of remanding this matter to the district
court with instructions to grant an appeal to the plaintiffs,
Lela Herrington, Joy Herrington Peters, Lisa Herrington Smith,
Cristy Herrington, and Laura Herrington, pursuant to the notice
of intent to seek writs filed on December 13, 2021. See In re
Howard, 541 So.2d 195 (La. 1989) (per curiam). In the event
plaintiffs seek to appeal the district court’s judgment, they
shall submit a new order for appeal to the district court within
fifteen days of this court’s order. Additionally, a copy of
this court’s order is to be included in the appellate record.

PMc

JEW
MRT

COURT OF APPEAL, FIRST CIRCUIT

A.Snt

DEPUTY CLERK OF COURT
FOR THE COURT